Citation Nr: 1427313	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-46 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a bilateral foot disability, to include residuals of cold injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to June 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC) in St. Petersburg, Florida, which denied claims for service connection for migraine headaches, "lumbar spondylosis with L5-S1 disc protrusion, right left disc protrusion L1-L2 (claimed as back injury)," a left ankle condition, a right ankle condition, residuals of cold injury right foot, and residuals of cold injury left foot.  

In March 2014, the Veteran was afforded a videoconference hearing before S. J. Janec, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has migraines due to a motor vehicle accident (MVA) during service, a back disability due to an injury while carrying ammunition that was made worse by his MVA, a foot disability related to exposure to cold during service in Germany, and an ankle disability that is also related to cold exposure, as well as to trauma from jumping off of a tracked vehicle.  See transcript of Veteran's hearing, held in March 2014.  

In a "report of general information" (VA Form 21-0820), dated in October 2012, the Veteran was noted to have stated that he was receiving VA treatment at the Miami VAMC (VA Medical Center), "the Broward Clinic," and "the Pembroke Pines Clinic."  The report notes, "He is requesting that the RO get this information from these locations and consider it with his claim."  

The most recent VA progress notes currently of record (with one exception of a November 2013 progress note) are dated in February 2011.  It therefore appears that there may be relevant VA treatment reports for the Veteran which have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, all VA treatment records since February 2011 should be obtained.

The Veteran has asserted that he has had ongoing symptoms for all of the claimed conditions since his service.  He has also asserted that his headaches may be secondary to his service-connected traumatic brain injury (TBI).

The Veteran's service treatment records show that he received one or more treatments for complaints of bilateral foot pain due to exposure to cold weather, and left foot pain following dropping a radio.  In June 1977, he sustained scalp and eyebrow lacerations after he was involved in an MVA.  Following service, the Veteran is shown to have received treatment for, or to have been diagnosed with a condition involving, his left foot, his ankles, and headaches.  An October 2009 VA examination report shows that the examiner stated that any etiological opinion as to whether the Veteran's headaches were due to his service would require resort to mere speculation.  However, an opinion was not provided as to whether or not the Veteran's headaches were caused or aggravated by service-connected disability.  See 38 C.F.R. § 3.310 (2013).  As the examiner had already attempted to provide an etiological opinion, VA must ensure that these aspects of the examination report, and the rest of the examination, are adequate.  See Barr v. Nicholson, 303 Vet. App. 303, 311 (holding that once VA undertakes the effort to provide an examination it must provide an adequate one); see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, the Board notes that an October 2013 VA PTSD (posttraumatic stress disorder) disability benefits questionnaire (DBQ) contains a notation of headaches "possibly" due to TBI.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, the RO/AMC should make a credibility determination, followed by affording the Veteran VA examinations for his feet, ankles, and headaches, and etiological opinions should be obtained.  Id. 

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment for the Veteran since February 2011, to include all treatment records from the Miami VAMC, and VA's health care facilities in Broward County, and Pembroke Pines.

2.  After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, the RO/AMC should make a credibility determination.

3.  Following the completion of the development outlined in the first two paragraphs of this remand, the Veteran should be scheduled for an examination of his feet and ankles, in order to ascertain the nature and etiology of all diagnosed foot and ankle disorders.  The requested opinions require that the examiner must have notice of the results of the RO/AMC's credibility determination, and the claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  A complete history of foot and ankle symptoms should be obtained from the Veteran. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a foot disability, or an ankle disability, that had its onset in, or is otherwise etiologically related to, his period of military service, to include as residual to exposure to cold.

b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

c) The examiner must provide a rationale for each opinion offered.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's foot or ankle pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

4.  Following the completion of the development outlined in the first two paragraphs of this remand, the Veteran should be scheduled for a neurological examination, in order to ascertain the nature and etiology of any diagnosed headaches.  The requested opinions require that the examiner must have notice of the results of the RO/AMC's credibility determination, and the claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  A complete history of headache symptoms should be obtained from the Veteran. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has headaches that had their onset in, or are otherwise etiologically related to, his period of military service.

b)  If the examiner determines that the Veteran does not have headaches due to his service, the examiner should provide a nexus opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has headaches that were caused, or aggravated, by a service-connected disability, to include his traumatic brain injury.

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

e) The examiner must provide a rationale for each opinion offered.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of any headache pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

5.  Readjudicate the claims.  If any of the determinations remain unfavorable to the Veteran, he and his representative must be provided with a supplemental statement of the case that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

